DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed January 28, 2021.  Currently, claims 1-15 are pending.  Claims 6-7 have been withdrawn as drawn to non-elected subject matter. 
	
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-5, 8-15 in the paper filed January 28, 2021 is acknowledged.
Claim 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a CIP of  PCT/US2017/066708, filed December 15, 2017 and claims priority to provisional application 62/436,137, filed December 19, 2016.
Neither the PCT nor the provisional disclose CHTOP nor administering an anti-inflammatory drug.  Thus, the instant claims enjoy the benefit of June 18, 2019.  



Drawings
The drawings are acceptable. 

New Matter
Claims 1-5 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, reference to “determining the methylated state of ….PRMT1 (CHOP)” are included. The amendment filed January 28, 2021 merely states that the claims have been amended to be directed to a method of measuring the relative methylated state of a biomarker DNA.  The response does not provide any support for CHOP.  Claim 1, line 7 remains directed to CHTOP.  Claims 10, 14-15 remain directed to CHTOP.  The specification does not describe or discuss “CHOP”.  Instead the specification is focused on PRMT1 (CHTOP).  This description does not support CHOP.  The concept of “CHOP” does not appear to be part of the originally filed invention.  Therefore, “CHOP” constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 



Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1

	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 8 is directed to “a method of treating inflammation in a subject by identifying a subject as suffering from inflammation”….the steps comprising determining the concentration of unmethylated and methylated preproinsulin and determining the subject has inflammation “when” the concentration of methylated preproinsulin DNA is greater than the concentration of methylated preproinsulin.  This is a conditional step that only happens “when” the concentration is greater.  Even more, the administering happens only when or if the subject is identified as suffering from inflammation.   
Claim 8 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “comparing the concentrations” and “determining the subject has inflammation”).  The claim focuses on a process of comparing methylated preproinsulin and unmethylated preproinsulin to controls to determine the subject has inflammation. This comparing step may be performed in the human mind.  Thus, the limitation of comparing and determining falls into “mental process” groupings.   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Essentially, the claims require evaluating samples to comparing the concentration of unmethylated and methylated preproinsulin and determining the Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).	
The claims require performing the step of “determining the subject has inflammation”.  Neither the specification nor the claims set forth a limiting definition for “determining”.  As broadly recited the determining step may be accomplished mentally by looking at the concentrations.  Thus, the detecting step constitutes an abstract process/idea.  
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quotingMayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

The exception is not integrated into a practical application of the exception.  The claims recite a conditional treatment step that is only requires “when” the concentration of methylated preproinsulin is greater than the concentration of methylated preproinsulin DNA.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and amplifying, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:

	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of amplifying INS and CHTOP DNA in a sample from methylated and unmethylated DNA was well known in the art at the time the invention was made.  The prior art teaches amplifying the INS promoter region (see Fisher 2013 and Fisher 2015).  
	The prior art also teaches INS/preproinsulin and CHTOP probes are on the Illumina 450K array for methylation analysis.  The 450K array extends or amplifies probes to allow for detection of methylated and/or unmethylated DNA.  Thus, using commercially available arrays for methylation analysis was well understood routine and conventional at the time the invention was made.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. 
The amplifying steps are a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the proinsulin concentrations of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Hepatol Int, Vol. 7, pages 893-900, 2013). 
Zhang teaches determining methylation of preproinsulin (INS) and PRMT1 (CHTOP) using the Infinium 450K array.  The Infinium 450K array comprises probes for both preproinsulin (INS) and PRMT1 (CHTOP).  Zhang teaches obtaining serum from HCC patients and analyzing the methylation profile using the Infinium Human .  

Claim(s) 1-3, 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mirmira et al. (US 2018/0230539, August 16, 2018).
Claim(s) 1-3, 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirmira et al. (WO 2017/015497, January 26, 2017).
Mirmira teaches methods for cell-free methylation analysis.  Mirmira teaches the biomarkers may be preproinsulin and C1orf77(CHTOP/PRMT1).  Mirmira teaches obtaining cell free DNA from serum and bisulfite treating the DNA.  Mirmira teaches detecting the methylation state of the combination of preproinsulin and CHTOP DNA by amplifying and sequencing.  Mirmira teaches determining the concentrations of methylated and unmethylated biomarker DNA in a sample (see Claim 43, for example).  Mirmira teaches the INS -69 nucleotide is analyzed.  
With regard to Claim 8, the determining step is conditional on “when” the concentration of methylated preproinsulin DNA is greater than the concentration of methylated preproinsulin DNA in the control.  Thus, “when” this condition is not met the .  

Conclusion
No claims allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Harrison et al. (PNAS, Vol. 80, pages 6606-6610, November 1983) teaches methylation analysis of preproinsulin.  Figure 2 illustrates hybridization of MspI and HpaII digested DNAs with preproinsulin cDNA.  Harrison is not directed to amplification, analysis of position -69 or subjects suspected of having new-onset type 1 diabetes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 12, 2021